              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 1 of 10



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   LISA MARIE B.,

 9                               Plaintiff,                    Case No. C19- 6009-MLP

10           v.                                                ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                               Defendant.

13
                                                I.    INTRODUCTION
14
             Plaintiff seeks review of the denial of her application for Supplemental Security Income
15
     (“SSI”) benefits. Plaintiff contends the administrative law judge (“ALJ”) erred in rejecting the
16
     opinion of an examining psychologist. (Dkt. # 10.) As discussed below, the Court AFFIRMS the
17
     Commissioner’s final decision and DISMISSES the case with prejudice.
18
                                              II.    BACKGROUND
19
              Plaintiff was born in 1982, has an eighth-grade education1, and has not worked for any
20
     substantial period of time. AR at 48, 52, 161-62, 170. On June 23, 2014, Plaintiff protectively
21

22

23   1
      Plaintiff’s Disability Report (Form SSA-3368) states she has a ninth-grade education (AR at 175),
     however, she testified that she only completed the eighth grade (id. at 48).




     ORDER - 1
                 Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 2 of 10



 1   applied for benefits, alleging disability as of January 1, 1997.2 Id. at 27, 152. Plaintiff’s

 2   application was denied initially and on reconsideration, and Plaintiff requested a hearing. Id. at

 3   89, 95. After the ALJ conducted a hearing on January 3, 2017, the ALJ issued a decision finding

 4   Plaintiff not disabled. Id. at 27-38.

 5             Utilizing the five-step disability evaluation process,3 the ALJ found:

 6             Step one: Plaintiff has not engaged in substantial gainful activity since June 23, 2014, the
               application date.
 7
               Step two: Plaintiff has the following severe impairments: spine disorder, gastrointestinal
 8             disorder, depressive disorder, and anxiety disorder (20 CFR 416.920(c)).

 9             Step three: These impairments do not meet or equal the requirements of a listed
               impairment.4
10
               Residual Functional Capacity: Plaintiff has the capacity for work that involves lifting no
11             more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to
               ten pounds; pushing or pulling similar amounts; standing and/or walking for a total of no
12             more than four hours per work day; sitting for up to six hours; no climbing of ropes,
               ladders, or scaffolding; no more than occasional ability to perform all other postural
13             activity; no exposure to hazards, such as dangerous moving machinery and unprotected
               heights; no operation of a commercial or motor vehicle; ready access to a restroom within
14             100 yards of a workstation, to be used during regularly-scheduled breaks; the ability to
               understand, remember, and carry out no more than simple instructions; no more than
15             occasional interaction with supervisors and coworkers, but no more than superficial
               incidental contact with the public, such as sharing common areas like hallways and
16             elevators; the ability to concentrate, persist, and maintain pace requiring no assembly-line
               work; and work that requires a routine work setting.
17
               Step four: Plaintiff has no past relevant work.
18
               Step five: As there are jobs that exist in significant numbers in the national economy that
19             Plaintiff can perform, Plaintiff is not disabled.

20   AR at 27-38.

21
     2
      Plaintiff’s adjudicated period for her SSI claim begins on her protective filing date. 20 C.F.R. §§
22   416.110, 416.330, 416.355.

23   3
         20 C.F.R. § 416.920.
     4
         20 C.F.R. Part 404, Subpart P. Appendix 1.


     ORDER - 2
              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 3 of 10



 1          As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

 2   Commissioner’s final decision. AR at 13-15. Plaintiff appealed the final decision of the

 3   Commissioner to this Court.

 4                                    III.    LEGAL STANDARDS

 5          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 6   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 7   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 8   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 9   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

10   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

11   alters the outcome of the case.” Id.

12          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

13   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

14   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

15   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

16   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

17   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

18   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

19   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

20   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

21

22

23




     ORDER - 3
              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 4 of 10



 1                                         IV.     DISCUSSION

 2          A.      The ALJ Did Not Err in Evaluating the Opinion of an Examining
                    Psychologist
 3
                    1.      Legal Standards
 4
            If an ALJ rejects the opinion of an examining physician or psychologist, the ALJ must
 5
     give clear and convincing reasons for doing so if the opinion is not contradicted by other
 6
     evidence, and specific and legitimate reasons if it is. Reddick v. Chater, 157 F.3d 715, 725 (9th
 7
     Cir. 1988); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “This can be done by setting out a
 8
     detailed and thorough summary of the facts and conflicting clinical evidence, stating his
 9
     interpretation thereof, and making findings.” Reddick, 157 F.3d at 725 (citing Magallanes, 881
10
     F.2d at 751). The ALJ must do more than merely state his/her conclusions. “He must set forth his
11
     own interpretations and explain why they, rather than the doctors’, are correct.” Id. (citing
12
     Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). Such conclusions must at all times be
13
     supported by substantial evidence. Reddick, 157 F.3d at 725.
14
            The ALJ considered the medical opinions of examining psychologist William Weiss (AR
15
     at 35), Norman Barkatullah, PA-C (id.), State agency psychological consultant John Wolfe (id.),
16
     and State agency medical consultant Gordan Hale (id. at 35-36). Plaintiff only challenges the
17
     ALJ’s evaluation of Dr. Weiss. (Dkt. # 10 at 3-8.) Because Dr. Weiss’ opinion is contradicted by
18
     other medical opinions, the ALJ was required to provide specific and legitimate reasons for
19
     rejecting it. The Court finds the ALJ provided sufficient reasons to discount Dr. Weiss’ opinion
20
     for the reasons discussed below.
21
                    2.      William U. Weiss, Ph.D.
22
            On April 20, 2015, Dr. Weiss performed a psychological consultative evaluation of
23
     Plaintiff. AR at 602-08. Dr. Weiss opined, inter alia, that Plaintiff had adequate abstract



     ORDER - 4
              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 5 of 10



 1   thinking, less than adequate judgment, and impaired recent memory. Id. at 605-06. He opined

 2   Plaintiff’s memory problems appeared related to her severe major depression and anxiety. Id. at

 3   608. He also opined Plaintiff’s sustained concentration and persistence were severely impaired

 4   by her major depressive disorder and anxiety disorder. Id. at 608. Dr. Weiss further opined

 5   Plaintiff’s social interaction was markedly impaired, and her adaption was severely impaired. Id.

 6   Dr. Weiss diagnosed Plaintiff with major depressive disorder, recurrent episode, and severe and

 7   generalized anxiety disorder with panic attacks, among other diagnoses regarding her physical

 8   impairments. Id. Dr. Weiss also reported that at the time of the evaluation, Plaintiff was in

 9   psychotherapy and currently taking medications. Id. at 607-08. Dr. Weiss concluded Plaintiff’s

10   impairments were likely long term and prevented her from currently maintaining gainful

11   employment or maintaining gainful employment in the future. Id. at 608.

12           The ALJ assigned Dr. Weiss’ opinion no weight for two reasons. AR at 35. First, the ALJ

13   found Dr. Weiss’ opinion was noticeably contradictory to the mental status examination findings

14   reported by Plaintiff’s treatment providers that were remarkably normal, except for self-reports

15   of audio and visual hallucinations. Id. In support of this finding, the ALJ detailed these largely

16   normal findings earlier in the decision. Specifically, the ALJ noted Plaintiff was diagnosed with

17   major depressive disorder, recurrent moderate, panic disorder without agoraphobia, and

18   generalized anxiety disorder. (Id. at 33 (citing id. at 5885).) The ALJ also found Plaintiff

19   presented with no acute distress, had normal mood and affect, and had normal memory. (Id.

20   (citing id. at 499).) The ALJ found that during examinations, Plaintiff was alert, oriented,

21   cooperative, pleasant, and appropriate. (Id. (citing id. at 597).) The ALJ noted there were times

22   Plaintiff reported being nervous around people, feeling really depressed, and being anxious, but

23
     5
      The ALJ cited to AR at 588, however, it appears the list of diagnoses from this assessment is located at
     AR at 593.


     ORDER - 5
              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 6 of 10



 1   that Plaintiff also reported stopping her medication during these times. (Id. (citing id. at 499,

 2   634).) Subsequently, Plaintiff reported she was doing “okay,” and presented as calm,

 3   cooperative, forthcoming, and with intact attention, concentration, and memory, although she did

 4   report still seeing shadows and hearing voices. (Id. (citing id. at 637).)

 5          Second, the ALJ found Dr. Weiss appeared to be under the impression that Plaintiff was

 6   actively treating her impairments, when in fact the ALJ concluded she was not taking her

 7   medications or regularly seeing her therapist. Id. The ALJ found this may have altered Dr.

 8   Weiss’ opinion regarding Plaintiff’s long-term unemployability. Id.

 9          Plaintiff argues that neither of the reasons provided by the ALJ for discounting Dr.

10   Weiss’ opinion were specific or legitimate. Plaintiff concedes her mental status examination

11   findings were unremarkable. (Dkt. # 10 at 5-6 (citing AR at 637, 639, 641, 643, 645, 648).)

12   However, Plaintiff argues that her treatment providers consistently recommended increases in

13   her medication doses, including antipsychotic medication, which indicates they were “deeply

14   concerned” despite the normal findings. (Id. at 6.) Plaintiff asserts that when these concerns are

15   considered in the greater context of the record, which includes low Global Assessment of

16   Functioning (“GAF’) scores, the evidence suggests her providers believed Plaintiff had a

17   “serious” level of impairment. (Id.) Plaintiff therefore asserts that even though Dr. Weiss’

18   opinion may seem inconsistent with the mental status examination findings, it is consistent with

19   the providers’ opinions themselves. (Id. at 6-7.) Plaintiff asserts that because the medical

20   providers who conducted these mental status examinations did not provide medical source

21   statements, the ALJ erred in inferring their opinions based on the mental status examination

22   findings alone. (Dkt. # 12 at 1-2.)

23




     ORDER - 6
              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 7 of 10



 1           Plaintiff also takes issue with the ALJ’s reasoning that Plaintiff was not actually seeking

 2   treatment at the time of the evaluation despite Dr. Weiss’ impression to the contrary. (Dkt. # 10

 3   at 7.) Plaintiff cites to records showing that at the time of the evaluation, she had had three

 4   appointments with her counselor and that between March 2015 and December 2015, she never

 5   went a month without a mental health appointment. (Id. at 7-8 (citing AR at 595, 629, 631-33,

 6   636, 639, 641, 643, 645, 667, 648, 619, 653, 655).) Plaintiff acknowledges that she missed some

 7   unspecified appointments leading up to April 2015 but reiterates that she did in fact attend

 8   appointments in April and May 2015. (Id. (citing, e.g., AR at 630, 632, 633, 636).) Plaintiff

 9   therefore argues Dr. Weiss’ understanding that Plaintiff was seeking treatment was not a specific

10   and legitimate reasons for discounting his medical opinion.

11           Lastly, Plaintiff asserts the ALJ’s alleged errors in evaluating Dr. Weiss’ opinion are

12   harmful because had the ALJ credited Dr. Weiss’ opinion as true that Plaintiff had a marked

13   level of impairment in social functioning and severe impairment in concentration, persistence,

14   and adaption, Plaintiff would have been found disabled based on “paragraph B” criteria at step

15   three.6 (Id. at 8 (citing 20 C.F.R. Part 404, Subpt. P, App. 2, Listings 12.04, 12.06).) Plaintiff

16   notes that Dr. Weiss’ use of the term “severe” is not sufficiently defined to establish that it

17   constitutes an “extreme” limitation under paragraph B, but argues that given the context, it

18   indicates at least a “marked” level of impairment. (Dkt. # 10 at 8 n.2.)

19           The Commissioner asserts Plaintiff’s argument merely proposes her own interpretation of

20   the medical evidence and is therefore insufficient to overcome the deference given to the ALJ’s

21   findings. (Dkt. # 11 at 6.) Further, the Commissioner argues any reliance on low GAF scores is

22

23   6
       The ALJ found the severity of Plaintiff’s mental impairments did not meet or equal the criteria of listing
     12.04 or 12.06 at step three. AR at 30. Specifically, the ALJ found Plaintiff had only moderate
     limitations, not “marked” or “extreme” limitations. AR at 30.


     ORDER - 7
              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 8 of 10



 1   unpersuasive given that the GAF scale “does not have a direct correlation to the severity

 2   requirements in [the Social Security Administration’s] mental disorders listings.” (Id. (citing

 3   McFarland v. Astrue, 288 F. App’x 357, 359 (9th Cir. 2008) (additions in original) (quoting 65

 4   Fed. Reg. 50,746, 50,765 (Aug. 21, 2000))).)

 5           The Commissioner also rebuts Plaintiff’s argument that she was actively seeking

 6   treatment, arguing Dr. Weiss never saw records that directly contradicted this assertion. (Dkt. #

 7   11 at 7-8.) The Commissioner cites to a letter from Plaintiff’s therapist dated April 9, 2015, that

 8   states she was discontinuing Plaintiff’s established recurring appointment due to a “heightened

 9   pattern of canceled appointments.” (Id. at 7 (citing AR at 630).) The Commissioner also cites

10   portions of the record indicating that throughout 2015, Plaintiff reported stopping her

11   medication, self-increasing her medication, and that she had not been to counseling.7 (Id. at 8

12   (citing AR at 634, 639, 645, 647, 662, 665).)

13           The Court finds the ALJ did not err in evaluating Dr. Weiss’ opinion. Although Plaintiff

14   speculates as to what her treating providers thought about the severity of her impairments based

15   on prescribed medication doses, the ALJ could reasonably find the remarkably normal mental

16   status examination findings from these providers contradicted Dr. Weiss’ opinion. The ALJ is

17   entitled to draw reasonable inferences logically flowing from the record. Tommasetti v. Astrue,

18   533 F.3d 1035, 1040 (9th Cir. 2008) (citing Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.

19   1982)). “Determining whether inconsistencies are material (or are in fact inconsistencies at all)

20   and whether certain factors are relevant to discount the opinions of [medical providers] falls

21   within [the ALJ’s] responsibility.” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 603

22
     7
       The Commissioner also references Plaintiff’s various living situations and relationships, apparently
23   arguing that they undermine her reported difficulties leaving home and socializing. (Dkt. # 11 at 9.) The
     Court finds this line of argument irrelevant to the ALJ’s rejection of Dr. Weiss’ opinion based on
     inconsistencies with mental status examinations findings and an alleged lack of treatment.


     ORDER - 8
              Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 9 of 10



 1   (9th Cir. 1999). The ALJ provided a detailed summary of both the mental status examination

 2   findings and Dr. Weiss’ opinion, and concluded they were noticeably different. Plaintiff’s

 3   proposed interpretation of the medical evidence does not render the ALJ’s interpretation

 4   irrational and the Court declines to reweigh the evidence in a fashion more favorable to Plaintiff.

 5   Accordingly, the Court finds the contradiction between Dr. Weiss’ opined severity of Plaintiff’s

 6   impairments and the numerous unremarkable mental status examination findings was a specific

 7   and legitimate reason, supported by substantial evidence, to reject Dr. Weiss’ opinion. Thomas,

 8   278 F.3d at 954.

 9          With regard to whether Plaintiff was seeking treatment at the time of Dr. Weiss’

10   evaluation, the Court finds the ALJ’s interpretation of the evidence was rational. Dr. Weiss’

11   opinion notes that Plaintiff was currently taking medications, including Zoloft, trazodone,

12   propranolol, methocarbamol, and Zofran. AR at 602. Dr. Weiss also stated she was seeing a

13   psychotherapist every two weeks and had been seeing her therapist for six months. Id. Although

14   the parties devote significant portions of their briefs disputing what appointments Plaintiff

15   missed or simply rescheduled, and what records Dr. Weiss reviewed or did not review, the Court

16   finds the record supports the ALJ’s interpretation. Just eleven days before Dr. Weiss’

17   examination, Plaintiff’s therapist represented that Plaintiff had a “heightened pattern of canceled

18   appointments.” AR at 630. Similarly, the record shows that just five days before Dr. Weiss’

19   examination, Plaintiff reported that she had stopped taking her medications. Id. at 634. Even if

20   Plaintiff was attending some treatment appointments during this time, the ALJ could reasonably

21   find Plaintiff was not regularly maintaining her appointments and not following a consistent

22   medication regimen, distinguishable from Dr. Weiss’ apparent impression. Regardless, even if

23   the ALJ did err in discounting Dr. Weiss’ opinion based on his impressions of Plaintiff’s




     ORDER - 9
             Case 3:19-cv-06009-MLP Document 13 Filed 05/26/20 Page 10 of 10



 1   treatment, any error would be harmless given that the ALJ provided a specific and legitimate

 2   reason for discounting Dr. Weiss’ opinion, as discussed above. See Molina, 674 F.3d at 1117

 3   (error harmless if “inconsequential to the ultimate disability determination”).

 4          As noted above, Plaintiff asserts that she would have been found disabled under step

 5   three had the ALJ credited as true Dr. Weiss’ opinion. Because the Court finds the ALJ did not

 6   err in rejecting Dr. Weiss’ opinion, the Court need not address this argument. Accordingly, the

 7   Court finds the ALJ provided specific and legitimate reasons, supported by substantial evidence,

 8   to reject Dr. Weiss’ opinion.

 9                                        V.      CONCLUSION

10          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

11   case is DISMISSED with prejudice.

12          Dated this 26th day of May, 2020.


                                                          A
13

14                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
15

16

17

18

19

20

21

22

23




     ORDER - 10
